July 30, 2007 VitelTrust Business Development Corp Board of Directors 3000 Bay Point Drive, Suite 910 Tampa. FL 33623 RE: Resignation Dear Mr, Chairman: The undersigned, David Bryant, currently a Member of the Board of Directors of VrtalTrust Business Development Corp, a Nevada corporation, submits this as my letter of resignation and i do therefore resign as a Director of the Company. I have no disagreements with the Board, the auditors or any of the officers of the Company regarding accounting issues or any other aspect which would require disclosure. I hereby consent to attachment of a conformed copy of this resignation to a Form 8K, Sincerely, /s/ David Bryant
